         Case 5:19-cv-04112-LKC Document 16 Filed 04/30/20 Page 1 of 24




                            IN THE UNITED STATES DISTRICT
                        COURT FOR THE EASTERN DISTRICT OF
                                  PENNSYLVANIA

 JOSE RAMON SILVA MEDINA                                :               CIVIL ACTION
          Plaintiff,                                    :
                                                        :
         v.                                             :
                                                        :
 ANDREW SAUL,                                           :
 Commissioner of Social Security,                       :
             Defendant.                                 :                NO. 19-4112
                                                        :

                                   MEMORANDUM OPINION

LINDA K. CARACAPPA
UNITED STATES MAGISTRATE JUDGE

               Plaintiff Jose Ramon Silva Medina (“plaintiff”) brought this action under 42

U.S.C. § 405(g), seeking judicial review of the final decision of the Commissioner of Social

Security (“defendant”) denying plaintiff’s claim for Disability Insurance Benefits (“DIB”) under

Title II of the Act. Presently before this court are plaintiff’s request for review, defendant’s

response, and plaintiff’s reply. In accordance with 28 U.S.C. §636(c), Fed. R. Civ. P. 72, and

Local Rule 72.1, consent to the exercise of jurisdiction by a Magistrate Judge has been

established. For the reasons set forth below, plaintiff’s request for review is DENIED.

I.     FACTUAL AND PROCEDURAL HISTORY

               Plaintiff is a thirty-five-year-old man born on September 6, 1984. (Tr. 52). The

highest grade plaintiff completed in school was Eighth Grade. (Tr. 53). Plaintiff has past

relevant work as a construction laborer and a heavy equipment operator. (Tr. 27).




                                                   !1
         Case 5:19-cv-04112-LKC Document 16 Filed 04/30/20 Page 2 of 24




               On October 20, 2016, plaintiff filed an application for DIB. (Tr. 15). Plaintiff’s

alleged disability onset date was October 5, 2015. (Tr. 17). Plaintiff’s application for DIB was

denied at the state level on April 25, 2017. (Tr. 15). Plaintiff subsequently requested a hearing

before an Administrative Law Judge (“ALJ”).

               On December 20, 2018, ALJ Theodore Burock held a hearing. (Tr. 36). The ALJ

issued an opinion on April 11, 2019, finding plaintiff not disabled under the Act from October 5,

2015, through the date of the ALJ’s decision. (Tr. 29). Plaintiff filed a request for review and on

July 9, 2019, the Appeals Council denied plaintiff’s request for review, making the ALJ’s

decision the final decision of the Commissioner. (Tr. 2-5).

               On September 9, 2019, plaintiff initiated the present action. Plaintiff argues that

the ALJ failed to properly evaluate plaintiff’s obesity and failed to include certain limitations in

plaintiff’s residual functional capacity assessment. For the reasons discussed below, plaintiff’s

request for review is DENIED.

II.    LEGAL STANDARDS

               Upon judicial review, this court’s role is to determine whether the ALJ’s decision

is supported by substantial evidence. 42 U.S.C. § 405(g); Pierce v. Underwood, 587 U.S. 552

(1988). “Substantial evidence is more than a mere scintilla but may be somewhat less than a

preponderance of the evidence.” Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005). It is

relevant evidence viewed objectively as adequate to support a decision. Richardson v. Perales,

402 U.S. 389, 401 (1971); Kangas v. Bowen, 823 F.2d 775 (3d Cir. 1987); Dobrowolsky v.

Califano, 606 F.2d 403 (3d Cir. 1979). In determining whether substantial evidence exists, the

reviewing court may not weigh the evidence or substitute its own conclusion for that of the ALJ.


                                                  !2
         Case 5:19-cv-04112-LKC Document 16 Filed 04/30/20 Page 3 of 24




Burns v. Barnhart, 312 F.3d 113, 118 (3d Cir. 2002). If the court determines the ALJ’s factual

findings are supported by substantial evidence, then the court must accept the findings as

conclusive. Richardson, 402 U.S. at 390; Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999). It

is the ALJ’s responsibility to resolve conflicts in the evidence and to determine credibility and

the relative weights to be given to the evidence. Richardson, 402 U.S. at 401. While the Third

Circuit Court of Appeals has made it clear that the ALJ must analyze all relevant evidence in the

record and provide an explanation for disregarding evidence, this requirement does not mandate

the ALJ “to use particular language or adhere to a particular format in conducting his analysis.”

Jones v. Barnhart, 364 F.3d 501, 505 (3d Cir. 2004). Rather, it is meant “to ensure that there is

sufficient development of the record and explanation of findings to permit meaningful review.”

Id. Moreover, apart from the substantial evidence inquiry, a reviewing court must also ensure

that the ALJ applied the proper legal standards. Coria v. Heckler, 750 F.2d 245 (3d Cir. 1984).

               To establish a disability under the Act, a claimant must demonstrate that there is

some “medically determinable basis for an impairment that prevents him from engaging in any

‘substantial gainful activity’ for a statutory twelve-month period.” Stunkard v. Sec’y of Health

and Human Servs., 841 F.2d 57 (3d Cir. 1988) (quoting Kangas, 823 F.2d at 777); 42 U.S.C. §

423(d)(1) (1982). The claimant satisfies his burden by showing an inability to return to his past

relevant work. Doak v. Heckler, 790 F.2d 26, 28 (3d Cir. 1986); Rossi v. Califano, 602 F.2d 55,

57 (3d Cir. 1979) (citing Baker v. Gardner, 362 F.2d 864 (3d Cir. 1966)). Once this showing is

made, the burden of proof shifts to the Commissioner to show that the claimant, given his age,

education, and work experience, has the ability to perform specific jobs that exist in the

economy. See 20 C.F.R. § 404.1520; Rossi, 602 F.2d at 57.


                                                 !3
         Case 5:19-cv-04112-LKC Document 16 Filed 04/30/20 Page 4 of 24




               As explained in the following agency regulation, each case is evaluated by the

Commissioner according to a five-step process:

       (i) At the first step, we consider your work activity if any. If you are doing
       substantial gainful activity, we will find that you are not disabled.

       (ii) At the second step, we consider the medical severity of your impairment(s). If
       you do not have a severe medically determinable physical or mental impairment
       that meets the duration requirement in § 404.1509, or a combination of
       impairments that is severe and meets the duration requirement, we will find that
       you are not disabled.

       (iii) At the third step, we also consider the medical severity of your impairment(s).
       If you have an impairment(s) that meets or equals one of our listings in appendix 1
       of this subpart and meets the duration requirement, we will find that you are
       disabled.

       (iv) At the fourth step, we consider our assessment of your residual functional
       capacity and your past relevant work. If you can still do your past relevant work,
       we will find that you are not disabled.

       (v) At the fifth and last step, we consider our assessment of your residual
       functional capacity and your age, education and work experience to see if you can
       make an adjustment to other work. If you can make an adjustment to other work,
       we will find that you are not disabled. If you cannot make an adjustment to other
       work, we will find that you are disabled.

20 C.F.R. § 404.1520 (references to other regulations omitted).

II.    ADMINISTRATIVE LAW JUDGE’S DECISION

               Pursuant to the five-step sequential evaluation process, the ALJ determined

plaintiff had not been under a “disability,” as defined by the Act, from October 5, 2015, the

alleged onset date, through the date of the ALJ’s decision. (Tr. 29).

               At step one, the ALJ found plaintiff had not engaged in substantial gainful activity

since October 5, 2015, the alleged onset date. (Tr. 17).




                                                 !4
         Case 5:19-cv-04112-LKC Document 16 Filed 04/30/20 Page 5 of 24




               At step two, the ALJ found plaintiff had the following severe impairments: history

of right ankle fracture with subsequent osteoarthritis and reflect sympathetic dystrophy syndrome

(RSDS); history of left hip fracture/dislocation; opiate dependence with opiate- induced mood

disorder; anxiety disorder NOS; and depressive disorder NOS/major depressive disorder. (Tr.

17). In making this determination, the ALJ reviewed and relied on plaintiff’s medical records.

The following medical records are relevant to the issues at bar:

               On October 5, 2015, plaintiff's alleged disability onset date, plaintiff fell twenty-

five feet off a lift and landed on a coworker. (Tr. 429-50, 527-49). Plaintiff presented with

severe left hip pain, chest pain, a head laceration, and a brief loss of consciousness at the scene.

Id. Plaintiff was distressed and his pain was 10/10, but he was oriented in three spheres. Id. A

urine toxicology screening revealed that plaintiff tested positive for marijuana, opiates, and

cocaine. Id. An x-ray of the pelvis showed superior dislocation of the left hip with small calcific

fragments present adjacent to the femoral head (with a reduction of the dislocation visible in a

later x-ray). Id. A pelvis CT revealed a posterior and superior dislocation of the left femoral

head. Id. The posterior of the acetabulum fractured with fragments lying between the femoral

head and iliac wing. Id. An x-ray of the right foot showed a comminuted fracture through the

calcaneus, extending up into the subtler articulation (with no dislocation and an uncollapsed

calcaneus). Id. A spine CT revealed mild facet degenerative changes on L5-S1 and a congenital

limbus vertebral body but no evidence of dislocation or fracture. Id. A head CT was

unremarkable excepting a small frontal scalp hematoma. Id. Plaintiff was subsequently

diagnosed with a left closed hip dislocation, a scalp laceration, and a concussion. Id.




                                                  !5
         Case 5:19-cv-04112-LKC Document 16 Filed 04/30/20 Page 6 of 24




               On October 6, 2015, an x-ray of plaintiff’s right ankle confirmed that he had a

“markedly comminuted acute fracture of the calcaneus” with ankle “mortise joint asymmetry

consistent with lateral ligamentous injury[,] tiny fibular avulsion fractures[, and a] tiny osseous

fragment between the talus and posterior facet of the calcaneus.” (Tr. 524). Plaintiff remained at

the hospital until October 10, 2015, during which time he had significant pain and was treated

with oxycodone, fentanyl, and morphine, but did demonstrate progress. (Tr. 450-92).

               On October 10, 2015, plaintiff’s pain was well-controlled by oxycodone and he

was discharged to a rehab hospital. (Tr. 427). On October 13, after plaintiff reported increasing

left rib pain, a CAT scan revealed a left ninth rib fracture. (Tr. 424-26). On October 16, plaintiff

reported that the Oxycontin and Oxycodone partially took care of his foot and hip pain, but his

range of motion was painful. (Tr. 423). On November 5, he was discharged home from the

rehab hospital. (Tr. 427).

               Between November 11, 2015, and February 5, 2016, plaintiff attended twenty-

three days of physical, occupational, and speech therapy appointments. (Tr. 365-638). At these

appointments, plaintiff continuously reported left hip and right ankle/foot pain and intermittently

reported rib pain. Id. His pain reports varied between 0/10 and 10/10, but usually ranged

between a 5/10 and an 8/10. Id. Plaintiff was diagnosed with gait dysfunction and functional

limitations as a result of weight bearing limitations. Id. Plaintiff also reported cognitive

difficulties in the areas of attention and retention, headaches, difficulty sleeping, anxiety, and

drug use. Id. Plaintiff was able to complete therapeutic exercises such as meal prep and folding

clothes and reported that at home he was able to bathe himself, dress himself, and do some light

homemaking. Id. Plaintiff’s ambulation distance increased, and memory abilities improved in


                                                  !6
         Case 5:19-cv-04112-LKC Document 16 Filed 04/30/20 Page 7 of 24




therapy. Id. Plaintiff was first able to ambulate in a wheelchair, then progressed to ambulating

with a rolling walker. Id.

               At ten appointments between November 20, 2015 and March 18, 2016, with Dr.

Frank Essis at the Orthopedic Associates of Lancaster, Dr. Keri Lavigne-Langenstein at

Lancaster General Health Physical Medicine and Rehab, and Dr. Luke Bingamin at Southeast

Lancaster Health, plaintiff continued to report constant foot and hip pain. (Tr. 394, 383, 365,

411, 631, 614, 623, 644-46). Plaintiff continued to heal, and an x-ray of his right calcaneus

revealed “healing minimally displaced calcanea fracture without loss of reduction or

complication,” while an x-ray of his left hip showed “concentrically reduced left hip without

change, there is a slight fragmentation very small lip fracture posterior shows healing.” (Tr. 383,

502). Plaintiff’s laceration also healed. (Tr. 411). Plaintiff reported anxiety and an inability to

sleep. (Tr. 384, 644-45). Plaintiff was taking several medications, including, gabatentin,

oxycontin, lidocaine, enoxaparin sodium, sertraline, lorazepam, and oxcodone. (Tr. 617). By

January 29, 2016, Dr. Essis reported, “at this point he can become weight-bearing as tolerated

and wean off the walker as well as walk without the boot” and transferred plaintiff to a cane. (Tr.

645, 646). An x-ray of his pelvis and left hip showed a completely healed posterior acetabular

rim fracture without displacement. (Tr. 652-53). An x-ray of his right calcaneus showed a

completely healed calcanea fracture without significant loss of reduction. (Tr. 653).

               There is a gap in medical records for about eleven months, until a Pennsylvania

Department of Labor Clinical Psychology Disability Evaluation by Dr. Jennifer Richards on

February 15, 2017. (Tr. 663). Plaintiff reported that he lived with his wife, one-year old child,

and three-month-old child. Id. In terms of daily functions, he was able to bathe himself with a


                                                  !7
         Case 5:19-cv-04112-LKC Document 16 Filed 04/30/20 Page 8 of 24




shower chair, dress himself (except socks and shoes), use the microwave, make sandwiches, go

to church three times a week, and walk with neighbors, but did not clean, do laundry, shop, drive,

or take public transportation. (Tr. 666). Plaintiff had the following mental symptoms: dysphoric

mood, crying spells, hopelessness, loss of energy, worthlessness, diminished self- esteem,

concentration difficulties, and diminished sense of pleasure, apprehension, worry, and difficulty

concentrating, short-term memory deficits, a difficult time concentrating, and nausea when

reading. (Tr. 664). Dr. Richards diagnosed plaintiff with major depressive disorder and

unspecified anxiety disorder and filled out a Medical Source Statement, in which she noted that,

due to plaintiff's cognitive difficulties and severe depression, he would have some moderate and

marked mental limitations. (Tr. 666-70).

               On March 29, 2017, plaintiff was evaluated by Dr. Ahmed Kneifati, MD. (Tr.

673). Dr. Kneifati noted that plaintiff arrived with a cane and had a widened gait with a limp.

(Tr. 673-74). Plaintiff had poor balance, even with his cane, and could not walk without the

cane. (Tr. 674). Plaintiff could not stand on toes and heels even with the cane, and could only

squat 40%. Id. Plaintiff was able to get off a chair without help but needed assistance to get off

a table. Id. Plaintiff had sharp 8/10 pain in his left hip, which worsened upon bending but

improved with rest. (Tr. 673). Plaintiff’s ankle had constant sharp 10/10 pain. Plaintiff had some

jerky motion of his muscles and difficulty with speech due to his concussion but had no

difficulty with his healed ribs. Id.

               Plaintiff was “somewhat emotional and stressed.” (Tr. 674). In his daily life,

plaintiff did cook, but received help from his wife on all other activities, including dressing and

showering. Id. Plaintiff stated that he smoked cigarettes but did not use alcohol or drugs. Id.


                                                  !8
         Case 5:19-cv-04112-LKC Document 16 Filed 04/30/20 Page 9 of 24




Plaintiff currently took Zoloft, Ativan, Morphine, Oxycodone, Gabapentin, Tramadol, Flexeril,

and Lidocaine cream every day, and received steroids every five months. (Tr. 673). Plaintiff had

20/20 vision. (Tr. 674). He had no evidence of joint deformity except some swelling around the

right ankle and tenderness of the mediolateral right ankle joint. (Tr. 675). Dr. Kneifati

diagnosed plaintiff with a left hip dislocation, right ankle fracture, head concussion with

difficulty in speech with some jerky motion, anxiety, bipolar disorder, and a fractured rib which

healed without any difficulties. (Tr. 676). The prognosis was fair. Id.

               Dr. Kneifati also filled out a medical source statement in which he noted that

plaintiff had several limitations due to his left hip, right ankle, head injury, and poor balance.

(Tr. 677-78). Plaintiff could occasionally lift or carry up to twenty-one pounds, but never over

that. (Tr. 677). Plaintiff could sit for two hours at a time but could only stand or walk for twenty

minutes at a time. Id. In total, plaintiff could sit for up to five hours of a workday, stand for up

to two hours of a workday, and walk for up to two hours of a workday. (Tr. 678). Plaintiff

medically required a cane to walk but could carry items with his free hand. Id. Plaintiff had no

limitations on his left or right hand and could use them both continuously. (Tr. 679). Plaintiff

could use his left foot for controls continuously but could only use his right foot occasionally.

Id. Plaintiff could occasionally climb stairs and ramps, stoop, kneel, crouch, and crawl, but

could never balance or climb ladders or scaffolds. Id. Plaintiff’s hearing and vision were not

impaired. (Tr. 680). Plaintiff could never tolerate unprotected heights but could occasionally

tolerate operating a motor vehicle and moving mechanical parts, and could frequently tolerate

humidity, wetness, dust, odor, fumes, pulmonary irritants, extreme cold, extreme heat, and

vibrations. (Tr. 681). Plaintiff could tolerate loud noise. Id. Plaintiff could perform activities


                                                   !9
        Case 5:19-cv-04112-LKC Document 16 Filed 04/30/20 Page 10 of 24




like shopping; ambulating without a wheelchair, walker, or two canes or crutches; walking a

block at a reasonable pace on rough or uneven surfaces; using standard public transportation;

climbing a few steps at a reasonable pace with a hand rail; preparing a simple meal; caring for

personal hygiene; and sorting, handling, or using paper and files. Id. However, plaintiff could

not travel without a companion for assistance. Id. All these limitations had lasted or would last

for twelve consecutive months. (Tr. 682).

               On April 12, 2017, plaintiff’s prior medical records were examined by

consultative examiner Dr. David P. Clark. (Tr. 85-100). Based on these records, Dr. Clark

completed a recommended residual functional capacity evaluation limiting plaintiff’s exertions

due to continuing issues caused by his right ankle fracture and left hip fracture. (Tr. 93).

Plaintiff determined that plaintiff could occasionally lift or carry twenty pounds, could frequently

lift or carry ten pounds, could stand or walk for six hours of an eight hour work day, could sit for

six hours of an eight hour workday, and could push or pull with his hands and feet an unlimited

amount. (Tr. 92). Plaintiff could frequently climb ramps and stairs, balance, stoop, and crouch;

occasionally kneel and crawl; and never climb ladders, ropes, or scaffolds. (Tr. 93). Plaintiff

should avoid concentrated exposure to extreme heat, cold, wetness, humidity, vibrations, and

hazard, but could tolerate noise, fumes, and odors. Id. Plaintiff’s statements appeared partially

consistent with the totality of the medical evidence, but there was insufficient evidence to prove

any disability because plaintiff failed to schedule a consultative examination. (Tr. 95).

               Plaintiff’s records were also considered by Dr. Steven Timchack, PsyD, who

determined that despite moderate limitations due to depressive and anxiety disorders, plaintiff

would be able to complete competitive tasks on a sustained basis. (Tr. 96-98).


                                                 !10
        Case 5:19-cv-04112-LKC Document 16 Filed 04/30/20 Page 11 of 24




               At appointments with his primary care physician Dr. Adrinne Kuhlengel at Twin

Rose between November 20, 2017, and April 27, 2018, plaintiff reported pain in his right ankle

and left hip, and anxiety. (Tr. 744, 748-49, 751). Plaintiff’s right ankle displayed a decreased

range of motion and swelling at lateral malleolus. (Tr. 750). On April 27, 2018, Dr. Kuhlengel

completed a Pennsylvania Department of Human Services Medical Assessment Form for

plaintiff, indicating that plaintiff was disabled since October 5, 2015, and listing plaintiff’s

diagnoses as chronic pain in the left hip, chronic pain in the right foot from reflex sympathetic

dystrophy, and a memory deficit resulting from his traumatic brain injury. (Tr. 837-38). On that

same day, Dr. Kuhlengel told plaintiff that plaintiff would no longer be prescribed oxycodone, as

plaintiff continuously violated his Drug Agreement by repeatedly testing positive for marijuana,

despite denying any marijuana use. (Tr. 745-46, 749-50, 752, 753, 784-86, 816).

               At appointments with new primary care physicians Dr. Thomas Coyne and Dr.

Benjamin Snell at Twin Rose on May 4, May 18, May 30, June 4, June 6, June 13, and June 19,

2018, plaintiff continued to present with ankle pain, anxiety, anxiety attacks, and depression. (Tr.

792, 794, 802-03, 844-45, 853, 865, 874-76). Plaintiff tested positive for marijuana use several

times and was diagnosed with opioid dependence with opioid-induced mood disorder. (Tr.

794-98, 805, 811, 815, 818-21, 826).

               After examinations by Dr. David Sieger in orthopedics at OAL Willow Street on

September 22, 2017, October 10, 2017, and May 3, 2018, plaintiff was diagnosed with subtler

orthosis following his calcanea fracture and scheduled for right subtler fusion with an infusion

graft surgery. (Tr. 714, 716). Plaintiff reported depression, anxiety, and memory loss and ankle

pain with a “quite exaggerated” pain response. (Tr. 759). Plaintiff’s surgery was cancelled on


                                                  !11
         Case 5:19-cv-04112-LKC Document 16 Filed 04/30/20 Page 12 of 24




May 22, 2018, after plaintiff displayed an inability to quit cigarettes and marijuana. (Tr. 757-59,

769).

                On July 11, 2018, plaintiff testified before an ALJ that he still had constant pain in

his left hip and right ankle and required a cane to walk. (Tr. 67). Plaintiff could stand for twenty

minutes without needing a twenty-minute rest, could sit for fifteen to twenty minutes, and could

walk one block without stopping to rest for twenty minutes. (Tr. 42-53, 65-69). The ALJ noted

that plaintiff needed to shift between sitting and standing several times during the hearing. (Tr.

68). Plaintiff reported less pain when he lay in bed, and two days a week, he stayed in bed the

entire day. (Tr. 69). Plaintiff could lift items under ten pounds such as a gallon of milk or bag of

bread and eggs. Id. Plaintiff could play with his kids in a limited fashion, such as pushing balls

around. (Tr. 66). Plaintiff could do dishes but required his wife’s presence and required his

wife’s help to put on shoes, and sometimes to go to the bathroom. (Tr. 66, 70). Plaintiff could

pick up food from drive-throughs but could not clean his car. (Tr. 66).

                Plaintiff also reported memory issues; for example, he often left his keys around

the house. (Tr. 61). Plaintiff had bad headaches, but only from time to time, and still felt nausea

when trying to read little words. (Tr. 61, 67). Plaintiff suffered from depression, but medication

made it better. (Tr. 62). When Plaintiff forgot to take his medication, he was moody and prone

to anxiety. (Tr. 63-64). Plaintiff described his anxiety as periods where he was constantly

jumpy, could not breathe, had a rapid heart rate, and felt as if he was going to die. (Tr. 64).

Plaintiff suffered from nightmares about his accident three times a week and was sometimes

tearful. (Tr. 66, 70).




                                                  !12
          Case 5:19-cv-04112-LKC Document 16 Filed 04/30/20 Page 13 of 24




               Plaintiff reported he was required to see a psychiatrist before getting ankle fusion

surgery. (Tr. 55). Plaintiff also was required to get blood testing before surgery but forgot to do

so. (Tr. 56, 59).

               Plaintiff’s medications gabapentin and Naprosyn were “working pretty good” and

“helping a lot.” (Tr. 54). However, plaintiff was experiencing side effects of shivering and over

sweating. Id. Plaintiff was also taking suboxone (to get off oxycodone) and sertraline. (Tr. 55).

               Plaintiff claimed to have quit smoking the day before the hearing but had not tried

nicotine patches yet. (Tr. 56). Plaintiff admitted that when he told his surgeon that he quit

smoking “that didn't happen, your honor. I never stopped, your honor.” (Tr. 56-57). Plaintiff

claimed that the last time he smoked marijuana was the previous month. (Tr. 57). Plaintiff

claimed to have only used it once because it helped with pain, and it was procured illegally. (Tr.

57-58).

               On appointments at his primary care physician between July 17, 2018, and

October 19, 2018, plaintiff reported severe ankle pain, anxiety, depression, short term memory

problems, and a fixation on UFOs, and he was observed to have an antalgic gait. (Tr. 879, 882-

83, 889 892-94, 897, 907). Plaintiff tested positive for marijuana several times and cocaine once.

(Tr. 911, 923). Plaintiff was angered by his inability to take opioids, as he felt they controlled his

pain. (Tr. 892). Plaintiff deferred a referral to physical therapy on July 24. (Tr. 885).

               In his final testimony before the ALJ on December 20, 2018, plaintiff noted that

he was still on suboxone. (Tr. 38). Plaintiff claimed to have stopped taking marijuana less than

three weeks ago, admitting that before that time, he was taking it once a week. Id. Plaintiff

reported that he spent a great deal of time staring outside and although he had been fascinated by


                                                  !13
        Case 5:19-cv-04112-LKC Document 16 Filed 04/30/20 Page 14 of 24




UFOs since he was little, he had been afraid of them for a year and a half. (Tr. 40-41). Plaintiff

stated that his chipped hip sometimes got stuck. (Tr. 41). Plaintiff declined physical therapy.

(Tr. 39). Plaintiff’s medication stabilized his panic attacks; without the medication, he would

have two panic attacks a month. (Tr. 42). Plaintiff’s doctor had not yet approved him for

surgery. (Tr. 43). The record was left open for sixty days for updates, but no updates were

submitted. (Tr. 44).

               Over the course of his treatments, plaintiff’s BMI was measured as: 25.9 kg/m2 on

October 5, 2015, 25.9 on October 8, 2015, 29.86 on January 13, 2016, 29.19 on September 22,

2017, 30.47 on November 20, 2017, 31.4 on December 18, 2017, 30.17 on January 24, 2018,

30.94 on April 2, 2018, 30.59 on April 27, 2018, 29.85 on May 4, 2018, 30.03 on May 18, 2018,

29.16 on May 22, 2018, 29.95 on May 30, 2018, 30.17 on June 4, 2018, 29.89 on June 6, 2018,

30.79 on June 13, 2018, 30.32 on June 19, 2018, 30.7 on July 17, 2018, 30.82 on July 24, 2018,

30.46 on July 31, 2018, 29.8 on August 9, 2018, 29.98 on August 14, 2018, 30.41 on September

4, 2018, 31.17 on September 5, 2018, and 31.84 on October 19, 2018. (Tr. 465, 448, 615, 716,

750, 752, 754, 745, 785, 793, 802, 758, 845, 866, 875, 882, 884, 888, 891, 895, 897, 900, 920).

               Continuing with the five-step sequential evaluation, at step three, the ALJ found

plaintiff did not have an impairment or combination of impairments that met or medically

equaled one of the listed impairments in 20 C.F.R., Part 404, Subpart P, Appendix 1. (Tr. 18).

               At step four, the ALJ found plaintiff had the residual functional capacity to

perform a range of sedentary work, except he:

       would require the use of a cane when ambulating; would require the option to
       alternate sitting and standing every twenty minutes, at the work station without
       change in rate of production; occasionally climb ramps and stairs, balance, stoop,


                                                !14
        Case 5:19-cv-04112-LKC Document 16 Filed 04/30/20 Page 15 of 24




       kneel, crouch, crawl, with “occasional” defined as up to one- third of the
       workday; no climbing ladders, ropes or scaffolding; no concentrated exposure to
       extreme heat or cold, wetness, humidity, or vibration; no exposure to unprotected
       height or dangerous equipment; limited to routine, repetitive tasks involving one-
       and two-step instructions; occasional public interaction; occasional interaction
       with coworkers and supervisors; and limited to production-oriented type jobs with
       little independent decision-making.

(Tr. 20). The ALJ determined that while plaintiff has medically determinable impairments that

could reasonably be expected to cause the alleged symptoms, plaintiff’s statements concerning

the intensity, persistence, and limiting effects of these symptoms were not entirely consistent

with the medical evidence and other evidence for the reasons that are set forth in the ALJ’s

decision. (Tr. 21).

               Finally, at step five, the ALJ determined plaintiff is unable to perform any past

relevant work. (Tr. 26). However, the ALJ also determined that there are jobs that exist in

significant numbers in the national economy that plaintiff can perform, such as a final assembler

of optical goods, a dowel inspector, or a carding machine operator. (Tr. 27). Thus, the ALJ

determined plaintiff had not been under a “disability,” as defined in the Act, since October 5,

2015, through the date of the decision. (Tr. 28).

III.   PLAINTIFF’S CONTENTIONS

               Plaintiff argues that the ALJ erred at step two by analyzing the severity of

plaintiff’s obesity under an incorrect legal standard. Pl. Brief at 1. Plaintiff also argues that the

ALJ erred by failing to include sitting, standing, and walking limitations in the residential

functional capacity assessment, despite a medical consensus to do so. Id.




                                                  !15
        Case 5:19-cv-04112-LKC Document 16 Filed 04/30/20 Page 16 of 24




IV.    DISCUSSION

               The ALJ’s findings must be affirmed if they are supported by substantial

evidence. 42 U.S.C. § 405(g); Richardson, 402 U.S. at 401. The role of this court is to

determine whether substantial evidence supports the ALJ’s decision. Williams v. Sullivan, 970 F.

2d 1178, 1182 (3d Cir. 1992). In coming to a decision, it is the ALJ’s responsibility to resolve

conflicts in the evidence and to determine credibility and the relative weights to be given to the

evidence. Richardson, 402 U.S. at 401. A reviewing court “should not re-weigh the medical

opinions of record but should consider only whether the ALJ’s weighing of such opinions was

supported by substantial evidence.” Hatton v. Comm’r of Soc. Sec., 131 F. App’x 877, 880 (3d

Cir. 2005).

               After a review of the record, we find that the ALJ’s decisions were supported by

substantial evidence.

1. Whether the ALJ erred at step two in determining that plaintiff’s obesity was not a
   severe impairment.

               Plaintiff first argues that the ALJ’s finding in step two—that plaintiff’s obesity

was not a severe impairment—was erroneous. Pl. Brief at 4. Plaintiff argues that the ALJ used

the wrong legal standard in assessing his obesity, and as a result, every subsequent step was

affected. Id. Defendant counters that the ALJ’s ruling was proper, as plaintiff never claimed a

severe impairment of obesity, plaintiff’s medical records did not demonstrate any negative

effects of plaintiff’s weight on his functioning, and plaintiff’s fluctuating BMI pointed to no




                                                 !16
          Case 5:19-cv-04112-LKC Document 16 Filed 04/30/20 Page 17 of 24




continuous period of severe obesity. Def. Response at 7. We agree with defendant that the ALJ’s

decision with respect to obesity was supported by substantial evidence.

                  Social Security Ruling (SSR) 02-1p guides our obesity disability analysis.1               ‑




Plaintiff correctly states that an ALJ should “do an individualized assessment of the impact of

obesity on an individual’s functioning when deciding whether the impairment is severe” rather

than find obesity “severe” or “not severe” based on weight or BMI alone. SSR 02-1p. Obesity is

severe when the record demonstrates that, alone or combined with other impairments, “it

significantly limits an individual’s physical or mental ability to do basic work activities,” while it

is not severe if it “is a slight abnormality (or a combination of slight abnormalities) that has no

more than a minimal effect on the individual's ability to do basic work activities.” Id.

                  Thus, in Rutherford v. Barnhart, the Third Circuit ruled that even though a

claimant was 245 pounds and 5’2” (and therefore in the morbidly obese range), the ALJ was not

required to identify obesity as a severe impairment in in the claimant’s social security case,

because the claimant:

         never mentioned obesity as a condition that contributed to her inability to work,
         even when asked directly by the ALJ to describe her impairments [and never]
         specified how that factor would affect the five-step analysis undertaken by the
         ALJ, beyond an assertion that her weight makes it more difficult for her to stand,
         walk and manipulate her hands and fingers. That generalized response is not
         enough to require a remand, particularly when the administrative record indicates
         clearly that the ALJ relied on the voluminous medical evidence as a basis for his
         findings regarding her limitations and impairments.

399 F.3d 546, 553 (3d Cir. 2005); see also Thorne v. Colvin, No. CIV.A. 13-2139, 2015 WL

3498642, at *6 (E.D. Pa. June 3, 2015) (holding that the court should not remand an ALJ’s


1 Although SSR 19-2p replaced 02-1p in 2019 as the current authority on this matter, all applications filed prior to
2019, including the present one, must continue to follow 02-1p. SSR 19-2p, 2019 WL 2374244 at *1-2, 5 n.14.

                                                          !17
          Case 5:19-cv-04112-LKC Document 16 Filed 04/30/20 Page 18 of 24




decision “based on the failure to confront evidence that does not exist” when the plaintiff did not

point to any evidence in the record that showed obesity impacted her symptoms); see also

Santiago v. Barnhart, 367 F. Supp. 2d 728, 734 (E.D. Pa. 2005) (holding that when plaintiff failed

to allege obesity as a disability in his application or hearing, and failed to point to any evidence

that his obesity exacerbated his impairments, the ALJ’s failure to mention obesity was not a basis

to remand); see also Rodriguez v. Astrue, No. 10-CV-3203, 2012 WL 5494659, at *13 (E.D. Pa.

Apr. 2, 2012), report and recommendation adopted, No. CIV.A. 10-3203, 2012 WL 5503425

(E.D. Pa. Nov. 13, 2012) (noting that even if a plaintiff had a BMI supporting obesity, there

should be no remand when “the plaintiff has failed to allege obesity as a basis for disability and

the record does not support any obesity-related work limitation.”).

                  In the present case, the record fails to demonstrate that obesity acted as a severe

impairment in plaintiff’s life or significantly affected any other impairment. Plaintiff’s case is

analogous to Rutherford in that plaintiff never put obesity in his application, and, more

importantly, never subsequently brought it up as an impairment throughout the social security

process.2 Plaintiff did not mention obesity or any obesity symptoms at either of his hearings

before the ALJ; the record similarly demonstrates that plaintiff never brought up obesity or its

effects to any of his health care providers. The only references to obesity in plaintiff’s medical

records are the standard file BMI measurements that occur along with any patient’s height and

weight. Thus, despite plaintiff’s claim that the ALJ failed to consider the “totality of the


2Plaintiff’s argument that his case is more analogous to Peters v. Colvin, Civ. A. No. 25-cv-04750 at * 9 (E.D. Pa.
Aug. 17, 2016), and Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 504 (3d Cir. 2009), is mistaken, as both of those
cases featured an ALJ who found that the claimant’s obesity was a severe impairment at step two, then went on to
err at later steps. These feature an entirely different scenario than the case here, where the ALJ held that the
evidence failed to demonstrate that plaintiff’s obesity was a severe impairment at all.



                                                         !18
        Case 5:19-cv-04112-LKC Document 16 Filed 04/30/20 Page 19 of 24




evidence,” and only focused on the plaintiff’s low BMI, plaintiff failed to demonstrate just what

obesity evidence the ALJ should have considered, as the record, and plaintiff, provided none. Pl.

Reply at 2. The ALJ brought up obesity in his decision sua sponte, and determined that the only

obesity information provided—plaintiff’s BMI— was not consistently high enough to indicate a

severe impairment.

               In considering an individual’s obesity for social security disability purposes, SSR

02-1p states that, “in most cases, the BMI will show whether the individual has obesity.” 02-1p.

For example, a BMI between 25 and 29.9 indicates that an individual is merely overweight,

while a BMI between 30 and 34.9 indicates that an individual suffers from the lowest level of

obesity. SSR 02-1p, 2002 WL 628049, at *2 (Sept. 12, 2002) (citing Clinical Guidelines on the

Identification, Evaluation, and Treatment of Overweight and Obesity in Adults (NIH Publication

No. 98-4083, September 1998)).

               To be a severe impairment, an applicant’s obesity must have lasted or be expected

to last at least twelve months. SSR 02-1p (stating “[a]s with all impairments, to establish a

finding of disability based on obesity, in whole or in part, the statutory duration requirement

must be satisfied.”); 20 CFR 404.1509 (defining the duration requirement, along with 20 CFR

416.909, to require a “a continuous period of at least twelve months”); see Edinger v. Saul, No.

CV 18-1001, 2020 WL 93932, at *4 (E.D. Pa. Jan. 7, 2020) (noting that step two of the disability

analysis requires a disorder to withstand the duration requirement).

               Accordingly, when a claimant’s BMI consistently jumps between overweight and

obese, substantial evidence supports an ALJ determination that the claimant is not obese. See

Rodriguez v. Astrue, No. 10-CV-3203, 2012 WL 5494659, at *13 (E.D. Pa. Apr. 2, 2012), report


                                                 !19
         Case 5:19-cv-04112-LKC Document 16 Filed 04/30/20 Page 20 of 24




and recommendation adopted, No. CIV.A. 10-3203, 2012 WL 5503425 (E.D. Pa. Nov. 13, 2012)

(supporting the ALJ’s finding that obesity was not a severe impairment when the claimant’s BMI

only sometimes reached the obese category).

               In finding plaintiff’s obesity to be a medically determinable but not a severe

impairment, the ALJ in the present case stated:

        [O]besity is sporadically noted during the period at issue, as the claimant’s Body
        Mass Index (BMI) has risen above 30, but his BMI has also been below 30, such
        that there is no continuous twelve-month period of BMI in the range consistent
        with obesity to date (see Ex. 1F-4F, 8F, 10F-17F). As such, the undersigned finds
        these disorders, while medically determinable, did not persist for twelve
        continuous months and therefore cannot be considered severe impairments (20
        CFR 404.1509 and 416.909).

(Tr. at 17).

               In plaintiff’s case, the ALJ properly found that obesity was not a severe

impairment. In the various medical records provided, plaintiff’s BMI was measured as:

25.9 kg/m2 on October 5, 2015, 25.9 on October 8, 2015, 29.86 on January 13, 2016, 29.19 on

September 22, 2017, 30.47 on November 20, 2017, 31.4 on December 18, 2017, 30.17 on

January 24, 2018, 30.94 on April 2, 2018, 30.59 on April 27, 2018, 29.85 on May 4, 2018, 30.03

on May 18, 2018, 29.16 on May 22, 2018, 29.95 on May 30, 2018, 30.17 on June 4, 2018, 29.89

on June 6, 2018, 30.79 on June 13, 2018, 30.32 on June 19, 2018, 30.7 on July 17, 2018, 30.82

on July 24, 2018, 30.46 on July 31, 2018, 29.8 on August 9, 2018, 29.98 on August 14, 2018,

30.41 on September 4, 2018, 31.17 on September 5, 2018, and 31.84 on October 19, 2018. (Tr.

465, 448, 615, 716, 750, 752, 754, 745, 785, 793, 802, 758, 845, 866, 875, 882, 884, 888, 891,

895, 897, 900, 920). As these measurements indicate, plaintiff consistently wavered back and

forth between being categorized as “the lowest level of obese” or merely overweight. Plaintiff


                                                  !20
          Case 5:19-cv-04112-LKC Document 16 Filed 04/30/20 Page 21 of 24




has not met the duration requirement here, as he has failed to demonstrate that he was obese for a

continuous period of at least twelve months.

                  As there was no other evidence indicating that plaintiff’s obesity affected his

functioning or ability to do basic work activities, we find that the ALJ properly determined that

obesity was not a severe impairment.3

2. Whether the ALJ’s RFC was supported by substantial evidence.

                  Next, plaintiff asserts that the ALJ’s Residual Functional Capacity (RFC)

assessment of plaintiff “cannot be supported by substantial evidence as it ostensibly rejects all

medical opinions of record in violation of Doak v. Heckler.” Pl. Brief at 6 (discussing 790 F.2d

26, 29 (3d Cir. 1986)). Plaintiff argues that the ALJ failed to include standing and walking

limitations in his RFC, despite recommendations by Dr. Ahmed Kneifati and Dr. David Clark to

include these limitations. Id.; Pl. Reply at 4. However, plaintiff appeared to miss several key

facts, including that the ALJ did clearly include standing and walking limitations, and that the

ALJ followed Dr. Kneifati’s advice in fashioning those limitations (and in doing so was more

generous to plaintiff than would have occurred by following Dr. Clark). We find that plaintiff’s

argument should be dismissed.

                  Plaintiff was examined by consultative examiner Dr. Kneifati on March 29, 2017.

(Tr. 676). Dr. Kneifati noted that plaintiff arrived with a cane and had a widened gait with a

limp. (Tr. 673-74). Plaintiff had poor balance, even with his cane, and could not walk without

the cane. (Tr. 674). Plaintiff could not stand on toes and heels even with the cane and could only


3 As the ALJ properly determined in Step Two that obesity was not relevant in this calculation, there was no need to
revisit the obesity analysis in later steps. See Rutherford v. Barnhart, 399 F.3d 546, 552–53 (3d Cir. 2005) (“When
the ALJ determines that obesity, either alone or in concert with other conditions, is not a relevant factor, there is no
requirement that an ALJ repeat this determination throughout each step of the sequential analysis.”); (Tr. 17).

                                                           !21
          Case 5:19-cv-04112-LKC Document 16 Filed 04/30/20 Page 22 of 24




squat 40%. (Tr. 674). Plaintiff was able to get off a chair without help but needed assistance to

get off a table. Id. Based on the above observations, Dr. Kneifati opined that plaintiff could sit

for two hours at a time but could only stand or walk for twenty minutes at a time. (Tr. 678). In

total, plaintiff could sit for five hours in a workday, stand for two hours in a work day, and walk

for two hours in a work day. 4 Id. Plaintiff also required a cane to walk. Id.

                  The ALJ afforded “significant but slightly limited weight” to Dr. Kneifati’s

opinion, praising the doctor’s suggested exertional and non-exertional limitations and noting that

Dr. Kneifati’s findings were generally supportive of his RFC. (Tr. 24). The ALJ limited the

weight given to Dr. Kneifati’s opinion only “to the extent Dr. Kneifati suggested slightly greater

or slightly lesser limitations than ultimately found by the undersigned,” as “greater deference

was afforded to the objective medical evidence itself, no part of which was available for Dr.

Kneifati to review when he rendered his ‘snapshot’ type opinion.” Id.

                  On April 12, 2017, state agency physician Dr. Clark examined plaintiff’s records

and determined that plaintiff could stand and/or walk (with normal breaks) for a total of about six

hours in an eight-hour workday. (Tr. 92). Plaintiff could sit (with normal breaks) for a total of

about six hours in an eight-hour workday. Id. Plaintiff could also occasionally kneel, and

frequently balance and crouch. (Tr. 93).

                  The ALJ afforded Dr. Clark’s opinion “limited weight only to the extent it is

consistent with the . . . [RFC] assessment.” (Tr. 25). This was because “substantial medical




4 In claiming Dr. Kneifati limited plaintiff to “standing/walking two hours total in an eight-hour workday,” plaintiff
is misrepresenting the facts, as Dr. Kneifati addressed standing and walking separately. See Pl. Reply at 4; (Tr. 678).

                                                          !22
          Case 5:19-cv-04112-LKC Document 16 Filed 04/30/20 Page 23 of 24




evidence received after the opinion was rendered suggested that slightly greater limitations are

more appropriate in this case (see Ex. 9F-17F).”5 Id.

                  When the ALJ made his RFC determination after considering all the available

evidence, the ALJ determined that the claimant:

         has the residual functional capacity to perform sedentary work as defined in 20
         CFR 404.1567(a) and 416.967(a) except: would require the use of a cane when
         ambulating; would require the option to alternate sitting and standing every
         twenty minutes, at the workstation without change in rate of production. . .

(Tr. 20).6

                  Evidently, the ALJ took Dr. Kneifati’s suggestion to limit the plaintiff to no more

than four hours of standing and walking in an eight-hour workday, passing over Dr. Clark’s

harsher assessment which would have had plaintiff standing and walking for up to six hours in

one day. Plaintiff’s argument that the ALJ ignored the expert opinions when it came to standing

and walking limitations is therefore plainly mistaken.

                  As a final note, even if the ALJ had not followed the advice of either physician,

plaintiff’s argument would still fail. Plaintiff represents that Doak v. Heckler, 790 F.2d 26 (3d

Cir. 1986) “stands for the proposition that an RFC crafted by an ALJ is not supported by

substantial evidence if medical opinions of functionality are present and none support the ALJ’s

finding.” Plaintiff argues Doak requires this court to remand the ALJ’s finding if it does not

conform to a medical opinion. Pl. Brief at 8. However, plaintiff misinterprets Doak, as



5 The ALJ continued to receive subsequent medical records for almost two years after Dr. Kneifati and Dr. Clark
issued their opinions. (Tr. 44-45, 357-58).
6 Even if the ALJ had not included the option for plaintiff to alternate sitting and standing, his RFC evaluation that
could perform “sedentary work” alone would defeat plaintiff’s argument that the ALJ included no sitting or standing
limitations. This is because the very definition of sedentary work includes standing and walking restrictions. See
CFR § 404.1567; CFR § 404.1567; SSR 83-10; SSR 96-9p.

                                                          !23
        Case 5:19-cv-04112-LKC Document 16 Filed 04/30/20 Page 24 of 24




“Doak does not stand for the proposition that an ALJ cannot make an RFC determination in the

absence of a medical opinion reaching the same conclusion [;]. . . an ALJ is not restricted to

adopting the conclusions of a medical opinion in making an RFC determination.” Cleinow v.

Berryhill, 311 F. Supp. 3d 683, 685–86 (E.D. Pa. 2018). In fact, the Third Circuit has

emphasized that the “ALJ—not treating or examining physicians or State agency consultants—

must make the ultimate disability and RFC determinations. See 20 C.F.R. §§

404.1527(e)(1), 404.1546(c)." Chandler v. Comm'r of Soc. Sec., 667 F.3d 356, 361 (3d Cir.

2011). Even if the ALJ disagreed with both Dr. Kneifati and Dr. Clark, the ALJ’s RFC would

still stand as long as the explanation for rejection was properly supported by the record.

               However, in the present case, as the ALJ’s assessment both includes walking and

standing limitations and is entirely supported by Dr. Kneifati’s opinion (which is more generous

to plaintiff than Dr. Clark’s opinion), we reject plaintiff’s argument and find that the ALJ’s RFC

assessment is supported by substantial evidence.



                                         CONCLUSION

               AND NOW, this 30th day of April, 2020, IT IS ORDERED that the plaintiff’s

request for review is DENIED. This case shall be marked CLOSED forthwith.

                                              BY THE COURT:



                                              /s/ LINDA K. CARACAPPA
                                              LINDA K. CARACAPPA
                                              UNITED STATES MAGISTRATE JUDGE




                                                 !24
